Citation Nr: 1134489	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from July 3, 2007, and to a rating in excess of 30 percent from September 1, 2008, for partial ankylosis of the right knee with arthritis.

2.  Entitlement to a disability rating in excess of 90 percent for tuberculosis, arthritis, right hip, with arthrodesis and complete fusion.

3.  Entitlement to a disability rating in excess of 40 percent for residuals, laminectomy of L2-5 and a discectomy of L4-5.

4.  Entitlement to a disability rating in excess of 30 percent for arthritis of the cervical spine.

5.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a disability rating in excess of 70 percent for radiculopathy of the right upper extremity.

8.  Entitlement to a disability rating in excess of 60 percent for radiculopathy of the left upper extremity.

9.  Entitlement to a disability rating in excess of 20 percent for impotence with penile deformity.

10.  Entitlement to service connection for hernia of the esophagus.

11.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

12.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts in bilateral kidneys, to include as secondary to service-connected tuberculosis, arthritis, right hip, with arthrodesis and complete fusion.


REPRESENTATION

Appellant represented by:	Clifford Scott, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, August 2008, June 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina. 

The Board notes that the Veteran was awarded a temporary 100 percent evaluation in the August 2007 rating decision for his partial ankylosis of the right knee with arthritis following total knee replacement surgery.  After this time, the disability evaluation was increased to 30 percent.  

The Veteran was awarded a temporary 100 percent evaluation in the July 2010 rating decision for his arthritis of the cervical spine with radiculopathy following total knee replacement surgery.  After this time, the disability evaluation was returned to 30 percent.  

It is noted that the periods encompassing the total ratings are not for consideration in this appeal, as no higher benefit are possible within these time frames. 

In the July 2010 rating decision, the RO also granted a higher disability rating of 90 percent for tuberculosis, arthritis, right hip, with arthrodesis and complete fusion, effective April 13, 2007.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 90 percent for tuberculosis, arthritis, right hip, with arthrodesis and complete fusion remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2010, the Veteran and testified before the undersigned at a videoconference hearing at the RO in Columbia, South Carolina.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a cyst on the right foot, edema, a bilateral hand injury/arthritis/fracture, 5th nerve condition of the left hip, bilateral flat feet, gout, bronchitis, arthritis of the bilateral feet, swollen ankles and hernia of the neck, stomach and spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the June 2010 decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for cysts in bilateral kidneys, to include as secondary to service-connected tuberculosis, arthritis, right hip, with arthrodesis and complete fusion.  While the Veteran submitted a statement in July 2010 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding all of the issues, additional medical evidence has been received by the RO since August 2008 and July 2010 statements of the case (SOCs) and a July 2010 supplemental statement of the case (SSOC).  There is no indication that the RO has considered this evidence before this case was sent to the Board, and there is no indication that the Veteran has submitted a waiver of initial RO review which therefore necessitates a remand of these issues.  

Therefore, this appeal must be remanded for issuance of a supplemental statement of the case.  38 C.F.R. § 19.31 (2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts in bilateral kidneys, to include as secondary to service-connected tuberculosis, arthritis, right hip, with arthrodesis and complete fusion, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


